DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/419,945 filed on June 30th, 2021. Claims 1-8 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2019-008421 filed on January 22nd, 2019. A certified copy was received on June 30th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Specification
	The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required. See MPEP § 608.01(b).

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 4 (line 3), please change the recitation of “while having one end opening on the opposing face” to - - while having the one end opening on the opposing face - - as antecedent basis has already been established in claim 1 (line 9).

	Regarding Claim 6 (lines 2-3), please change the recitation of “while having one end opening on the opposing face” to - - while having the one end opening on the opposing face - - as antecedent basis has already been established in claim 1 (line 9).

	Regarding Claim 7 (lines 2-3), please change the recitation of “while having one end opening on the opposing face” to - - while having the one end opening on the opposing face - - as antecedent basis has already been established in claim 1 (line 9).

	Regarding Claim 8 (lines 2-3), please change the recitation of “while having one end opening on the opposing face” to - - while having the one end opening on the opposing face - - as antecedent basis has already been established in claim 1 (line 9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cripsey et al. (US 2012/0000314) cited in the IDS filed June 30th, 2021, hereinafter Cripsey.

Regarding Claim 1, Cripsey teaches a differential device (see Fig. 6) comprising a differential case (“differential case” 4) that can rotate around a predetermined axis (see Fig. 6), 
a pair of side gears (“gears” 23) that are rotatably supported on the differential case (4), 
a pinion gear (“gears” 21) that meshes with the pair of side gears (23), and 
a pinion shaft (“integral shaft” 22) that has a shaft portion (22) in a direction orthogonal to an axial direction (through gears 23) of the differential case (4) and rotatably supports the pinion gear (21) on the differential case (4) via the shaft portion (22), 
the differential case (4) having a pair of case half bodies (“differential case” 4 and “end cap” 6) that are mutually adjacently disposed in the axial direction (see Fig. 6), 
wherein one case half body (Fig. 4, 4) has a cutout part (“receptacles” 18) that extends in the axial direction while having one end (see Fig. 4) opening on a face opposing the other case half body (6) and that enables the shaft portion (22) of the pinion shaft (22) to be inserted thereinto (see Figs. 4 and 6), 
said other case half body (Fig. 6, 6) has a support projecting portion (“retainer inserts” 20) that is fitted into the cutout part (Fig. 4, 18) in the axial direction (see Figs. 4 and 6), and in an assembled state (see Fig. 6) of the differential device in which the pair of case half bodies (4, 6) are joined to each other, the shaft portion (22) of the pinion shaft (22) inserted into the cutout part (Figs. 3-5, 18) is held and fixed between the cutout part (18) and the support projecting portion (Fig. 6, 20) fitted into the cutout part (18; [0033] - “It should be appreciated that the retainer inserts 20 of the present disclosure cooperate with the receptacles 18 to accurately locate the side gears 21 and the pinion gears 23 within the differential case 4. In particular, the retainer inserts 20 locate the side gears 21 axially, since the retainer inserts 20 are secured on one end thereof by the interior surface 16 of the differential case 4 and an other end thereof by the end cap 6. The retainer inserts 20 also locate the side gears 21 circumferentially within the differential case 4, particularly because the retainer inserts 20 are constrained by the receptacles 18, which militate against a circumferential movement of the retainer inserts 20. The retainer inserts 20 also transfer a load from the shaft 22 along an entire length of each of the receptacles 18, within which the retainer inserts 20 are disposed”).  

Regarding Claim 2, Cripsey teaches the differential device according to Claim 1, 
wherein said one case half body (Fig. 6, 4) has a pinion gear support portion (see Examiner Fig. 1) that slidably and rotatably supports a back face of the pinion gear (Fig. 6, 21), 
the support projecting portion (20) is formed so as to be thinner than the pinion gear support portion (see Examiner Fig. 1) in a radial direction of the differential case (4), and 
in the assembled state an oil reservoir space (see Examiner Fig. 1) is defined between the back face of the pinion gear (21) and the support projecting portion (20).

    PNG
    media_image1.png
    235
    380
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 6 of Cripsey

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cripsey (US 2012/0000314), in view of Green (US 7,393,301).

Regarding Claim 3, Cripsey teaches the differential device according to Claim 1, 
wherein mutually opposing faces (Figs. 9-10, “surface” 28) between the support projecting portion (20) and the shaft portion (Fig. 6, 22) are each formed into a face and are in surface contact with each other (see Figs. 6 and 9-10; [0035] - “each of the retainer inserts 20 may include a surface 28 that corresponds with a shape of the shaft 22. As nonlimiting examples, the surface 28 may correspond with one of a tapered surface of the shaft 22, where the shaft 22 is frustoconical (shown in FIG. 7), and a cylindrical surface of the shaft 22, where the shaft 22 is cylindrical (shown in FIG. 14). The integral shaft 22 of the present disclosure may have other suitable shapes, as desired” emphasis added).
Cripsey does not teach “wherein mutually opposing faces between the support projecting portion and the shaft portion are each formed into a flat face and are in surface contact with each other”. In other words, Cripsey teaches tapered/cylindrical surfaces instead of flat surfaces to support the pinion shaft; however, Cripsey does suggest that other suitable shapes could be used. 
Green teaches suitable mutually opposing faces (Fig. 2, “flats” 60, 62, 64, 66) between a support projecting portion (“member” 48) and a shaft portion (“cross-shaft” 24) are each formed into a flat face and are in surface contact with each other (see Fig. 2; Abstract - “drive axle assembly is provided in which the differential cross-shaft supporting the differential gears” and col. 3, line 37 - “It should be understood, however, that the number of flats and indeed the complementary shapes of cross-shaft 24 and members 46, 48 proximate ends 56, 58 of cross-shaft 24 may vary without departing from the spirit of the present invention” emphasis added).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the tapered/cylindrical surfaces taught by Cripsey with the flat surfaces taught by Green, such that “wherein mutually opposing faces between the support projecting portion and the shaft portion are each formed into a flat face and are in surface contact with each other”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing flat surfaces that would prevent runout within the differential case. See MPEP 2144.04(IV)(B) - Changes in Shape and MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose. 

Regarding Claim 5, Cripsey teaches the differential device according to Claim 2,
wherein mutually opposing faces (Figs. 9-10, “surface” 28) between the support projecting portion (20) and the shaft portion (Fig. 6, 22) are each formed into a face and are in surface contact with each other (see Figs. 6 and 9-10; [0035] - “each of the retainer inserts 20 may include a surface 28 that corresponds with a shape of the shaft 22. As nonlimiting examples, the surface 28 may correspond with one of a tapered surface of the shaft 22, where the shaft 22 is frustoconical (shown in FIG. 7), and a cylindrical surface of the shaft 22, where the shaft 22 is cylindrical (shown in FIG. 14). The integral shaft 22 of the present disclosure may have other suitable shapes, as desired” emphasis added).
Cripsey does not teach “wherein mutually opposing faces between the support projecting portion and the shaft portion are each formed into a flat face and are in surface contact with each other”. In other words, Cripsey teaches tapered/cylindrical surfaces instead of flat surfaces to support the pinion shaft; however, Cripsey does suggest that other suitable shapes could be used. 
Green teaches suitable mutually opposing faces (Fig. 2, “flats” 60, 62, 64, 66) between a support projecting portion (“member” 48) and a shaft portion (“cross-shaft” 24) are each formed into a flat face and are in surface contact with each other (see Fig. 2; Abstract - “drive axle assembly is provided in which the differential cross-shaft supporting the differential gears” and col. 3, line 37 - “It should be understood, however, that the number of flats and indeed the complementary shapes of cross-shaft 24 and members 46, 48 proximate ends 56, 58 of cross-shaft 24 may vary without departing from the spirit of the present invention” emphasis added).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the tapered/cylindrical surfaces taught by Cripsey with the flat surfaces taught by Green, such that “wherein mutually opposing faces between the support projecting portion and the shaft portion are each formed into a flat face and are in surface contact with each other”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing flat surfaces that would prevent runout within the differential case. See MPEP 2144.04(IV)(B) - Changes in Shape and MPEP 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Yanase (US 2016/0169360), Klotz (US 4,959,043) and Isken (US 8,544,174) listed in the attached "Notice of References Cited" disclose similar differentials comprising cutout parts related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659